DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chi (US PUB 2013/0120021).

With respect to claim 1, Chi discloses an integrated circuit (IC) structure, comprising: a die (See [210] in figure 7 of Chi), including: first conductive contacts (See the contacts on the bottom surface of [210] in figure 7 of Chi) at a first face of the die (See the bottom surface of [210] in figure 7 of Chi), second conductive contacts (See the contacts on the top surface of [210] in figure 7 of Chi) at a second face of the die (See the top surface of [210] in figure 7 of Chi), wherein the second face is opposite to the first face (See that the top and bottom surfaces in figure 7 of Chi are opposite of one another), die stack emulation circuitry (See [115] and [118] in figure 7 of Chi), other circuitry (See [208a-208c], [119] and [214] in figure 7 of Chi), and a switch (See [116] in figure 7 of Chi) coupled to the second conductive contacts (See the contacts on the top surface of [210] in figure 7 of Chi), the die stack emulation circuitry 
With respect to claim 2, Chi discloses the IC structure of claim 1, wherein the first conductive contacts include a die stack override contact to which electrical signals may be applied to change a state of the switch (See the bottom contact connected to [115] in figure 7 of Chi).
With respect to claim 3, Chi discloses the IC structure of claim 2, wherein the switch is one of a plurality of switches, and electrical signals may be applied to the die stack override contact to change states of the plurality of switches (See switches [116] in figure 7 of Chi). 
With respect to claim 4, Chi discloses the IC structure of claim 3, wherein the die stack override contact is a single die stack override contact (See the bottom contact connected to [115] in figure 7 of Chi).
With respect to claim 5, Chi discloses the IC structure of claim 1, wherein the die is an input/output controller hub (See paragraph [0056] of Chi).
With respect to claim 6, Chi discloses the IC structure of claim 1, wherein the die stack emulation circuitry is to perform a test program to test the other circuitry (See paragraph [0026] and [0051] of Chi).
With respect to claim 7, Chi discloses the IC structure of claim 6, wherein the die stack emulation circuitry is to receive at least a portion of the test program from a test access port of the die (See [112a-112c] in figure 7 of Chi).
With respect to claim 8, Chi discloses the IC structure of claim 6, wherein the die includes input/output circuitry and a memory (See paragraph [0025] of Chi), and the test program includes a data transfer between the input/output circuitry and the memory (See paragraph [0056] of Chi).
With respect to claim 9, Chi discloses the IC structure of claim 1, wherein the die is a first die (See [110] in figure 1A of Chi) and the IC structure further includes: a second die (See [120] in figure 1A of Chi) including conductive contacts at a first face of the second die (See the contacts on the bottom surface of [120] in figure 1A of Chi); wherein the conductive contacts at the first face of the second die are electrically coupled to the second conductive contacts at the second face of the first die (See that the contacts at the bottom surface of [120] are connected to the contacts of the top surface of [110] in figure 1A of Chi).
With respect to claim 10, Chi discloses the IC structure of claim 9, wherein the second die is a dummy die (See that in paragraph [0028] of Chi that [120] is a redundant die).
With respect to claim 11, Chi discloses the IC structure of claim 9, wherein the second die is a processing device (See paragraph [0020] of Chi).
With respect to claim 12, Chi discloses the IC structure of claim 9, further comprising: a package substrate (See [210] in figure 7 of Chi), including: first conductive contacts (See the contacts on the bottom surface of [210] in figure 7 of Chi) at a first face of the package substrate (See the bottom surface of [210] in figure 7 of Chi), and second conductive contacts (See the contacts on the top surface of [210] in figure 7 of Chi) at a second face of the package substrate (See the top surface of [210] in figure 7 of Chi), wherein the second face of the package substrate is opposite to the first face of the package substrate (See that the top and bottom surfaces in figure 7 of Chi are opposite of one another); wherein at least some of the second conductive contacts (See [113] in figure 7 of Chi) at the second face  of the package substrate (See the top surface of [210] in figure 7 of Chi) are electrically coupled to the 
With respect to claim 13, Chi discloses the IC structure of claim 12, further comprising: a third die (See [130] in figure 1A of Chi) including conductive contacts (See the contacts on the bottom face of [130] in figure 1A of Chi) at a first face of the third die (See the bottom face of [130] in figure 1A of Chi); wherein the conductive contacts (See the contacts on the bottom face of [130] in figure 1A of Chi) at the first face of the third die (See the bottom face of [130] in figure 1A of Chi) are electrically coupled to some of the second conductive contacts (See the contacts at the top of [120] in figure 1A of Chi) at the second face of the package substrate (See the top surface of [120] in figure 1A of Chi).
With respect to claim 14, Chi discloses the IC structure of claim 13, wherein the third die is a memory device (See paragraph [0025] of Chi).
With respect to claim 15, Chi discloses a method of testing an integrated circuit (IC) structure, comprising: providing an electrical signal to a die stack override contact on a die to change a state of a switch (See [116] in figure 7 of Chi) in the die to couple die stack emulation circuitry in the die to other circuitry in the die (See [116] in figure 7 in view of paragraph [0034] of Chi); and causing the die stack emulation circuitry to perform a test program to test the other circuitry (See paragraph [0026] and [0051] of Chi); wherein the die stack emulation circuitry is to emulate a presence of another die coupled to the die (See paragraphs [0026] and [0051] in view of paragraph [0053] of Chi).
With respect to claim 16, Chi discloses the method of claim 15, wherein the die includes a first face and an opposing second face (See that the top and bottom surfaces in figure 7 of Chi are opposite of one another), the die stack override contact is on the first face (See the bottom contact connected to [115] in figure 7 of Chi), and the die stack emulation circuitry is to emulate a presence of another die coupled to the second face of the die (See paragraphs [0026] and [0051] in view of paragraph [0053] of Chi).
With respect to claim 17, Chi discloses the method of claim 15, wherein causing the die stack emulation circuitry to perform a test program includes providing an electrical signal to a reset pin of the die (See paragraphs [0026] and [0051] in view of paragraph [0053] of Chi).
With respect to claim 18, Chi discloses the method of claim 15, further comprising: coupling a dummy die to the die, wherein the dummy die does not generate any signals during testing (See that in paragraph [0028] of Chi that [120] is a redundant die).
With respect to claim 19, Chi discloses an integrated circuit (IC) assembly, comprising: a package substrate (See [140] in figure 1A of Chi) ; a first die (See [110] in figure 1A of Chi), including: first conductive contacts (See the contacts on the bottom surface of [110] in figure 1A of Chi) at a first face of the first die (See the bottom surface of [110] in figure 1A of Chi), and second conductive contacts (See the contacts on the top surface of [110] in figure 1A of Chi) at a second face of the first die (See the contacts on the top surface of [110] in figure 1A of Chi), wherein the first conductive contacts (See the contacts on the bottom surface of [110] in figure 1A of Chi) of the first die (See [110] in figure 1A of Chi) are electrically coupled to conductive contacts of the package substrate (See the contacts on the top surface of [140] in figure 1A of Chi), the second face of the first die (See the top surface of [110] in figure 1A of Chi) is opposite to the first face of the first die (See the bottom surface of [110] in figure 1A of Chi), and the first conductive contacts include a die stack override contact (See the bottom contact connected to [115] in figure 7 of Chi); and a second die (See [120] in figure 1A of Chi), including: conductive contacts at a face of the second die (See the contacts on the bottom surface of [120] in figure 1A of Chi), wherein the conductive contacts of the second die (See the contacts on the bottom surface of [120] in figure 1A of Chi) are electrically coupled to the second conductive contacts of the first die (See the contacts on the top surface of [110] in figure 1A of Chi); wherein, during operation of the first die, provision of a first electrical signal to the die stack override contact is to cause circuitry of the first die to operate without input from the second die (See paragraphs [0019]-[0021] of Chi), and provision of a 
With respect to claim 20, Chi discloses the IC assembly of claim 19, wherein the die stack override contact is coupled to a die stack override switch, and the die stack override switch is to selectively couple die stack emulation circuitry in the first die to other circuitry of the first die (See the bottom contact connected to [115] in figure 7 of Chi).
With respect to claim 21, Chi discloses the IC assembly of claim 19, further comprising: a third die (See [130] in figure 1A of Chi) coupled to the package substrate, wherein the second die is between the first die and the third die (See the arrangement of elements [110], [120] and [130] in figure 1A of Chi).
With respect to claim 22, Chi discloses the IC assembly of claim 19, wherein the first die is an input/output controller, the second die is a central processing unit (See paragraph [0019] of Chi), and the third die is a memory (See paragraph [0025] of Chi).
With respect to claim 23, Chi discloses test equipment, comprising: a plurality of conductive contacts (See the contacts disposed on the bottom surface of [210] in figure 7 of Chi), wherein one of the conductive contacts is to electrically couple to a die stack override contact (See the bottom contact connected to [115] in figure 7 of Chi) in a first die (See [110] in figure 1A of Chi) of a test assembly (See [160] in figure 1A of Chi) when the test assembly is coupled to the test equipment (See [100] in figure 1A of Chi), wherein the test assembly includes a second die (See [120] in figure 1A of Chi) coupled to the first die (See [110] in figure 1A of Chi); and circuitry to provide an electrical signal to the one of the conductive contacts to cause circuitry of the first die to operate without input from the second die (See paragraphs [0019]-[0021] of Chi).
With respect to claim 24, Chi discloses the test equipment of claim 23, wherein the plurality of conductive contacts (See the plurality of contacts on [110], [120] and [130] in figure 1A of Chi) is to electrically couple to conductive contacts of a package substrate in the test assembly (See the substrate [140] in figure 1A of Chi).
With respect to claim 25, Chi discloses the test equipment of claim 23, wherein the test 

equipment includes automated test equipment or a system board (See [115] in figure 7 of Chi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2017/0110407 discloses an interposer-less stack die interconnect.
US PUB 2014/0300379 discloses two-step interconnect testing of semiconductor dies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858